Citation Nr: 1749405	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-35 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability rating (or evaluation), effective June 1, 2015, for the service-connected folliculitis barbae of multiple areas, including whether the reduction in compensation from 30 percent to 10 percent disabling from June 1, 2015 was proper.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for folliculitis barbae of multiple areas.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1972 to July 1977.

This appeal comes to the Board of Veterans' Appeals (Board) following November 2011 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which the RO also treated as a claim for increased disability ratings for the service-connected disabilities (including the service-connected folliculitis barbae of multiple areas) was received in March 2011.  The November 2011 rating decision, in pertinent part, denied an increased disability rating in excess of 30 percent for folliculitis barbae of multiple areas.

In May 2014, the RO proposed to reduce the disability rating for folliculitis barbae of multiple areas from 30 percent to 10 percent disabling.  The March 2015 rating decision, in pertinent part, implemented the reduction to 10 percent disabling for folliculitis barbae of multiple areas, effective June 1, 2015.  

In April 2017, the Board stayed action on the issues on appeal pending resolution of VA's appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016) to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  (The Board also remanded the issues of increased disability ratings for left elbow injury residuals and bilateral pes planus for additional development.)  In July 2017, the Federal Circuit issued an opinion in Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017) reversing the decision of the U.S. Court of Appeals for Veterans Claims (Court).  As such, the stay on affected appeals was lifted and these issues are now ready for adjudication by the Board.

The issue of an increased rating in excess of 30 percent for folliculitis barbae of multiple areas is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2000 rating decision, the AOJ assigned a 30 percent increased disability rating for folliculitis barbae of multiple areas effective December 13, 1998 based on a constant rash involving an extensive area (face and groin).

2.  Following February 2012 and March 2014 VA examinations, in May 2014, the AOJ proposed to reduce the disability rating for folliculitis barbae of multiple areas from 30 percent to 10 percent disabling.

3.  In a March 2015 rating decision, the AOJ implemented the proposed reduction, decreasing the rating for folliculitis barbae of multiple areas to 10 percent disabling, effective June 1, 2015, based on a skin disorder affecting at least 5 percent, but less than 20 percent, of exposed areas and the entire body and use of topical creams.

4.  At the time of the March 2015 reduction, the 30 percent rating for folliculitis barbae of multiple areas had been effect for more than five years and the reduction reduced the Veteran's overall level of compensation.

5.  The evidence of record does not show sustained material improvement in the folliculitis barbae of multiple areas.


CONCLUSION OF LAW

The criteria for restoration of a 30 percent rating for folliculitis barbae of multiple areas, effective June 1, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2017).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2017).  With respect to the issue of restoration of a 30 percent disability rating for folliculitis barbae of multiple areas, the regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2017).  For this reason, the Board finds that the VCAA does not apply.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case."); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) (stating that "the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper").

Further, the Board is restoring the 30 percent disability rating folliculitis barbae of multiple areas and remanding the issue of an increased disability rating in excess of 30 percent for folliculitis barbae of multiple areas; therefore, no discussion of VA's duty to notify and to assist is necessary.   

Propriety of Reduction for Folliculitis Barbae of Multiple Areas

In a March 2000 rating decision, the AOJ assigned a 30 percent increased percent disability rating for folliculitis barbae of multiple areas, effective December 13, 1998, based on a constant rash involving an extensive area (face and groin).  The rating was provided under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806 (eczema) (2001).  In March 2015 rating decision, the AOJ implemented a reduction to 10 percent disabling for the folliculitis barbae of multiple areas, effective June 1, 2015, based on a skin disorder affecting at least 5 percent, but less than 20 percent, of exposed areas and the entire body and use of topical creams under the provisions of the revised 38 C.F.R. § 4.118, Diagnostic Code 7806 (dermatitis or eczema) (2015).

As a general rule, VA must abide by specific procedural protections that apply when a veteran's rating is reduced.  38 C.F.R. § 3.105(e) (2017).  In this case, the Board is restoring the 30 percent disability rating for folliculitis barbae of multiple areas, effective June 1, 2015 (the date the reduction was implemented).  As such, any discussion as to compliance with the procedural requirements of 38 C.F.R. § 3.105(e) is rendered moot.  

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be rated actually improved.  38 C.F.R. § 3.951(a) (2017).  Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277.  

In this case, the 30 percent disability rating for the folliculitis barbae of multiple areas was in effect for more than five years.  Accordingly, the provisions of 
38 C.F.R. § 3.344(a) and (b) apply, which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher rating.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The burden of proof is on VA to establish that a reduction is warranted by the weight of the evidence.  Kitchens v. Brown,	 7 Vet. App. 320 (1995).  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer at 281-282.  However, post-reduction evidence may not be used to justify an improper reduction.

In considering the propriety of a reduction in this case, a review of the regulations for establishing disability ratings is appropriate.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.   § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  

Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The AOJ granted a 30 percent increased disability rating for folliculitis barbae of multiple areas, effective December 13, 1998, under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  The diagnostic code upon which the 30 percent rating was originally assigned is no longer in affect.  As relevant here, the regulations for rating skin disabilities were revised effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  Under the rating criteria in effect when the 30 percent disability rating was assigned (the "old" rating criteria), a 30 percent disability rating was assigned for eczema with constant exudation or itching, extensive lesions, or marked disfigurement.  38 C.F.R. § 4.118 (2001).

Under the rating criteria in effect when the reduction was implemented and remain currently in effect (the "new" rating criteria), a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or of exposed areas are affected; or when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or of exposed areas are affected or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 38 C.F.R. § 4.118 (2017).    

The Veteran was previously assigned a 30 percent disability rating for the folliculitis barbae of multiple areas based primarily on VA treatment records dated from 1998 to 1999 and an August 1999 VA examination report.  VA treatment records reflect that the Veteran was prescribed topical medications and an antibiotic (doxycycline) to treat the skin disorder.  The August 1999 VA examination report notes that the Veteran reported use of topical medications and removing ingrown hairs from the skin to help resolve infected cysts.  Physical examination revealed one white infected papule of the right neck area under the mandible, pitted and scarred areas on both cheeks of the face, and hypopigmented non-erythematous rash in the groin area.  Folliculitis barbae of the face, neck, and pubic area was noted. 

The March 2015 reduction to a 10 percent disability rating appears to be based primarily on findings reported after February 2012 and March 2014 VA examinations.  The February 2012 VA examination report notes that the Veteran reported pus-filled bumps on the face and groin within the previous 12 months.  The VA examination report notes constant use of topical medication to treat the folliculitis barbae.  No folliculitis barbae was found upon physical examination.

The March 2014 VA examination report notes constant use of topical corticosteroids to treat the folliculitis barbae.  Physical examination revealed greater than five percent but less than 20 percent of exposed and total body areas affected by the skin disorder. 

In no event shall a readjustment in the rating schedule result in a veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the veteran's disability is shown to have occurred.  38 U.S.C.A.     § 1155; see also 38 C.F.R. § 3.951(a).  While the Veteran may not currently meet the criteria for a 30 percent rating, the Board finds that sustained improvement in the disability is not shown.  Rather the grounds for the reduction appear to have been based primarily on the change in the criteria for rating skin disabilities under the rating schedule, which is improper. 

While the February 2012 and March 2014 VA examinations do not reflect that the skin disorder affected 20 to 40 percent of the entire body or exposed areas (as required currently for a 30 percent disability rating under Diagnostic Code 7806), such was not shown or required at the time of the assignment of the 30 percent disability rating.  The Veteran was originally assigned the 30 percent disability rating based on symptoms of a constant rash involving an extensive area (face and groin).  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  Review of the evidence of record reflects that these same symptoms have continued until present.  

VA treatment records dated throughout the appeal period note ongoing treatment for folliculitis barbae on the face, neck, and groin.  See e.g., March 2014 VA treatment record (noting papules in the beard area and bilateral scarring on the cheeks); March 2015 VA treatment record (noting ongoing itching to the scalp and groin).  Both the February 2012 and March 2014 VA examination reports note constant use of topical medications to treat the skin disorder.  Further an October 2011 VA examination report notes that the bilateral cheek scarring remained unchanged.  The evidence of record reflects the same amount of skin coverage (face, neck, and groin) and the same constant treatment as was noted at the time of the original grant of a 30 percent disability rating.     

Based on the above, the overall evidence reflects that no improvement in the service-connected folliculitis barbae of multiple areas has occurred.  Under these circumstances, the Board cannot conclude that the weight of the evidence shows a material improvement in the folliculitis barbae of multiple areas that is reasonably certain to be maintained under the ordinary conditions of life.  See 38 C.F.R.	 § 3.344; Brown, 5 Vet. App. at 413.  Accordingly, the Veteran is entitled to restoration of the 30 percent rating for folliculitis barbae of multiple areas effective June 1, 2015.


ORDER

The reduction of a 30 percent disability rating for the service-connected folliculitis barbae of multiple areas was not proper, and restoration of the 30 percent rating from June 1, 2015 is granted.


REMAND

Increased Rating for Folliculitis Barbae of Multiple Areas

In May 2017, on its own initiative, VA sought and obtained Social Security Administration (SSA) disability records that are pertinent to the issue of an increased rating for folliculitis barbae that is currently on appeal.  These records have not been considered by the AOJ in the first instance.  Nor has the Veteran waived AOJ consideration of this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2017).  No response was received from the Veteran to correspondence from the Board asking whether he would like to waive AOJ consideration of this additional evidence.  The Veteran was notified that, if no response was received, the Board would remand the appeal for AOJ review.  As such, the Board must remand this matter for AOJ consideration of this evidence and for issuance of a supplemental statement of the case reflecting such consideration.  



Accordingly, the issue of an increased rating in excess of 30 percent for folliculitis barbae of multiple areas is REMANDED for the following action:

The AOJ should readjudicate the issue of an increased disability rating in excess of 30 percent for folliculitis barbae of multiple areas in light of all pertinent evidence (to particularly include evidence submitted and obtained after the most recent January 2017 supplemental statement of the case).  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


